EXHIBIT 10.4

 

ESCROW AGREEMENT

 

This Escrow Agreement (this “Agreement”) is entered into as of May 12, 2017 by
and among Green Vision Biotechnology Corp., a Nevada corporation (“GVBT”), and
Booth Udall Fuller, PLC (the “Escrow Agent”), and Able Lead Holdings Limited, a
limited company incorporated in the British Virgin Islands (“Able Lead”).
Undefined capitalized terms used in this Agreement shall have the meaning given
to them in the Share Exchange Agreement, as defined below. GVBT, Able Lead, and
the Escrow Agent are referred to singularly as a "Party" and collectively as the
"Parties".

 

WHEREAS, GVBT entered into a share exchange agreement on May 12, 2017 with Able
Lead (the “Share Exchange Agreement”), pursuant to which (i) Able Lead agrees to
enter into a series of contractual arrangements with GVBT in which GVBT will
assume management of Lutu International Biotechnology Limited, a Cayman limited
company (“Lutu International”); and (ii) Able Lead will receive 89,000,000
shares of common stock of GVBT in consideration for 89 shares of Lutu
International owned by Able Lead (representing 89% of the issued and outstanding
capital stock of Lutu International), upon satisfaction of the applicable
requirements in the Share Exchange Agreement;

 

WHEREAS, Able Lead has an outstanding loan of USD $4.43 million denominated in
RMB with its maturity date on January 22, 2018 (“Outstanding Loan”). There is an
equitable mortgage over Able Lead’s shares in Lutu International and its
subsidiaries as security for the Outstanding Loan;

 

WHEREAS, the Share Exchange Agreement further provides that the 89,000,000
shares of GVBT (the “Escrow Shares”) shall be delivered to and in the name of
the Escrow Agent on behalf of Able Lead and remain in escrow for up to one year
following the execution of the Share Exchange Agreement. If the Outstanding Loan
is fully repaid at any time prior to one year following the execution of the
Share Exchange Agreement and there are no encumbrances over Able Lead’s shares
in Lutu International, the Escrow Agent shall deliver the Escrow Shares to Able
Lead;

 

WHEREAS, Leung Kwong Tak shall serve as Able Lead Representative on behalf of
Able Lead with respect to the Escrow Shares; and

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 



1




 

1. Escrow.

 

(a) Escrow of Escrow Shares.

Simultaneously with the execution of this Agreement, GVBT shall cause to be
issued and shall deposit with the Escrow Agent certificates representing an
aggregate of 89,000,000 shares of common stock of GVBT, as determined pursuant
to Article 2 of the Share Exchange Agreement issued in the name of the Escrow
Agent. The Escrow Shares shall remain in escrow for up to one year after the
execution of the Share Exchange Agreement subject to the full repayment of the
Outstanding Loan and the release of the equitable mortgage over all 89 shares of
Lutu International owned by Able Head (the “Lutu Shares”). In the event that
Able Lead cannot fully repay the Outstanding Loan and cause the release of the
equitable mortgage over the Lutu Shares within one year after execution of the
Share Exchange Agreement, upon receipt of the Lutu Shares into Escrow, with
valid and effective stock powers transferring the Lutu Shares to GVBT, then the
amount of Escrow Shares to be issued as the consideration for the purchase of
the Lutu Shares shall be cancelled. In the event that Able Lead fully repays the
Outstanding Loan and causes the release of the equitable mortgage over the Lutu
Shares, then upon receipt of the Lutu Shares into Escrow, with valid and
effective stock powers transferring the Lutu Shares to GVBT, the Escrow Agent
shall: (i) release the Lutu Shares to GVBT; and (ii) transfer the Escrow Shares
into the name of Able Lead and deliver them to Able Lead.

 

(b) Escrow Shares Not Subject to Lien or Attachment. The Escrow Shares shall not
be subject to any lien, attachment, trustee process or any other judicial
process of any creditor of any party hereto. The Escrow Agent agrees to hold the
Escrow Shares in Escrow in certificate form subject to the terms and conditions
of this Agreement. The Escrow Shares shall be issued in the name of “Booth Udall
Fuller, PLC”, as Escrow Agent.

 

(c) Dividends, Etc. Any securities distributed in respect of or in exchange for
any of the Escrow Shares, whether by way of stock dividends, stock splits or
otherwise, shall be issued in the name of the Escrow Agent and shall be
delivered to the Escrow Agent, who shall hold such securities in the Escrow
Account. Such securities shall be considered Escrow Shares, as applicable, for
purposes hereof. Any cash dividends or property (other than securities)
distributed in respect of the Escrow Shares shall be held by the Escrow Agent in
the Escrow Account. If the Escrow Shares are delivered to Able Lead as
contemplated in Section 1(a)(ii) hereof, such cash dividends or property shall
be distributed promptly to Able Lead.

 

(d) Voting of Shares. A Representative appointed by the Board of Directors of
GVBT shall have the right, in its sole discretion, to direct the Escrow Agent in
writing as to the exercise of any voting rights pertaining to the Escrow Shares,
and the Escrow Agent shall comply with any such written instructions. In the
absence of such instructions, the Escrow Agent shall not vote any of the Escrow
Shares.

 

(e) Transferability. The respective interests of Able Lead in the Escrow Shares
shall not be assignable or transferable, other than by operation of law. Notice
of any such assignment or transfer by operation of law shall be given to the
Escrow Agent and GVBT, and no such assignment or transfer shall be valid until
such notice is given.

 



2




 

2. Distribution of Escrow Shares

 

(a) The Escrow Agent shall distribute the Escrow Shares, as applicable, only in
accordance with (i) a written instrument delivered to the Escrow Agent that is
executed, with respect to the Escrow Shares, as applicable, by GVBT and that
instructs the Escrow Agent as to the distribution of some or all of the Escrow
Shares, as applicable, (ii) an order of a court of competent jurisdiction, a
copy of which is delivered to the Escrow Agent by either GVBT or Able Lead
Representative that instructs the Escrow Agent as to the distribution of some or
all of the Escrow Shares, as applicable, or (iii) the provisions of Section 1(a)
hereof.

 

(b) Any distribution of all or a portion of the Escrow Shares to Able Lead shall
be made by delivery of stock certificates issued in the name of Able Lead.
Distributions to Able Lead shall be made by mailing stock certificates to such
holders at their respective addresses provided in writing to the Escrow Agent by
the Shareholder.

 

(c) If GVBT fails to acquire the shares of Lutu International from Able Lead
within one year hereof or at any time agreed by GVBT and Able Lead, the Escrow
Agent shall promptly deliver all of the Escrow Shares to GVBT’s transfer agent
for cancellation.

  

3. Fees and Expenses of Escrow Agent.

 

GVBT agrees to pay the Escrow Agent, as compensation for its services hereunder:
a non-refundable start-up fee, payable upon the Escrow Agent’s execution of this
Agreement of $1,500 USD. It is understood that the fees and usual charges agreed
on for services of the Escrow Agent shall be considered compensation for
ordinary services as contemplated by this Agreement. In the event that the
conditions of this Agreement are not promptly fulfilled, or if the parties
request a substantial modification of its terms, or if any controversy arises,
or if the Escrow Agent is made a party to, or intervenes in, any litigation
pertaining to this Escrow Agreement or its subject matter, the Escrow Agent
shall be reasonably compensated for such extraordinary services and shall be
reimbursed for all costs, attorneys’ fees, including allocated costs of in-house
counsel, and expenses occasioned by such default, delay, controversy, or
litigation. All fees and expenses reasonably incurred by the Escrow Agent in
discharging its duties in connection with this Agreement shall be the
responsibility of GVBT. If GVBT fails to pay any fee or other sums owing to the
Escrow Agent hereunder, then the Escrow Agent may pay out of and charge to the
Escrow Shares all such fees and sums.

 



3




 

4. Limitation of Escrow Agent’s Liability.

 

(a) The Escrow Agent shall incur no liability with respect to any action taken
or suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other documents believed by it to be genuine and duly authorized,
nor for other action or inaction except its own willful misconduct or gross
negligence. The Escrow Agent shall not be responsible for the validity or
sufficiency of this Agreement. In all questions arising under the Escrow
Agreement, the Escrow Agent may rely on the advice of counsel, and the Escrow
Agent shall not be liable to anyone for anything done, omitted or suffered in
good faith by the Escrow Agent based on such advice. The Escrow Agent shall not
be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner reasonably
satisfactory to it. In no event shall the Escrow Agent be liable for indirect,
punitive, special or consequential damages.

 

(b) GVBT agrees to indemnify the Escrow Agent for, and hold it harmless against,
any loss, liability or expense incurred without gross negligence or willful
misconduct on the part of Escrow Agent, arising out of or in connection with its
carrying out of its duties hereunder.

 

5. Controversies

 

If any controversy arises between GVBT and Able Lead to the Share Exchange
Agreement, or with any other party, concerning the subject matter of this
Agreement, its terms or conditions, the Escrow Agent will not be required to
determine the controversy or to take any action regarding it.

 

6. Termination.

 

This Agreement shall terminate upon the distribution by the Escrow Agent of all
of the Escrow Shares in accordance with this Agreement.

 

7. Notices.

 

All notices, instructions and other communications given hereunder or in
connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service.

 

Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 9.

 



  4

   



 

8. Successor Escrow Agent.

 

In the event the Escrow Agent becomes unavailable or unwilling to continue in
its capacity herewith, the Escrow Agent may resign and be discharged from its
duties or obligations hereunder by delivering a resignation to the parties to
this Escrow Agreement, not less than 10 days prior to the date when such
resignation shall take effect. GVBT may appoint a successor Escrow Agent without
the consent of the Able Lead Representative, and may appoint any other successor
Escrow Agent with the consent of Able Lead Representative, which shall not be
unreasonably withheld. If, within such notice period, GVBT provides to the
Escrow Agent written instructions with respect to the appointment of a successor
Escrow Agent and directions for the transfer of any Escrow Shares or Escrow
Shares then held by the Escrow Agent to such successor, the Escrow Agent shall
act in accordance with such instructions and promptly transfer such Escrow
Shares to such designated successor. If no successor Escrow Agent is named as
provided in this Section 8 prior to the date on which the resignation of the
Escrow Agent is to properly take effect, the Escrow Agent may apply to a court
of competent jurisdiction for appointment of a successor Escrow Agent.

  

9. General.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

 

(b) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(c) Entire Agreement. Except for those provisions of the Share Exchange
Agreement applicable to the Escrow Shares, this Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter of
this Agreement and supersedes all prior agreements or understandings, written or
oral, between the parties with respect to the subject matter hereof.

 

(d) Waivers. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing. No waiver
by any party of any such condition or breach, in any one instance, shall be
deemed to be a further or continuing waiver of any such condition or breach or a
waiver of any other condition or breach of any other provision contained herein.

 



  5

   



 

(e) Amendment. This Agreement may be amended only with the written consent of
GVBT, the Escrow Agent and Able Lead Representative.

 

(f) Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
Nevada and of any Federal court located in the State of Nevada in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Escrow Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 9 hereof.

 

IN WITNESS WHEREOF the Parties hereto have set their hand and seal as of the day
and year first above written.

  

 



Green Vision Biotechnology Corp.,

a Nevada corporation

 

Booth Udall Fuller, PLC

 

 

 

 

By:

/s/ Ma Wai Kin 

 

By:

/s/ W. Scott Lawler 

 

Name:

Ma Wai Kin

 

Name: 

W. Scott Lawler

 

Title:

President

 

Title:

Partner

 

 

 

Able Lead Holdings Limited, a limited

company

incorporated in the British

Virgin Islands

 

 

 

 

 

 

By:

/s/ Leung Kwong Tak 

 

 

Name:

LEUNG Kwong Tak

 

 

Title:

Director

 



 



 

 



6



 